PER CURIAM.
Examination of the record and consideration of the oral arguments adduced in this appeal reveal that the question involved is one of fact. There being substantial evidence in support of the finding of the Tax Court, we are required to affirm that finding without weighing the evidence anew to determine whether we would arrive at the same result. John Kelley Co. v. Commissioner, 1946, 326 U.S. 521, 698, 66 S.Ct. 299; Commissioner v. Tower, 1946, 327 U.S. 280, 66 S.Ct. 532.
The decision of the Tax Court is therefore affirmed.